Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,

Plaintiff,

VS. 21-MJ-722 CG
LUIS HERNANDEZ-BORJA,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter comes before the Court upon Defendant’s Notice of Appeal of Detention
Order (Doc. 25) and Defendant’s Motion to Request Pretrial Release (Doc. 28). The Notice of
Appeal of Detention Order and Motion to Request Pretrial Release are fully and timely briefed.
See (Docs. 29 and 30). A video conference hearing was held in this matter on August 5, 2021.
Luke Matthew Rizzo Cascio represented the United States at the hearing, and Danielle Phillips
represented Defendant, who was present by video and knowingly waived his right to be
physically present for the hearing. See (Doc. 27). United States Probation Officer Monica Hoyle
was also present at the hearing. Since the hearing, the Defendant has been indicted by a Grand
Jury charging a violation of 8 U.S.C. § 1326(a)(1) and (2).

The Court has considered the following without any objection from the parties: Notice of
Appeal of Detention Order, the Motion to Request Pretrial Release, the briefing, the Criminal
Complaint (Doc. 1), the Order of Detention (Doc. 15), Defendant’s motion to reconsider the
Order of Detention (Doc. 19), the response to the motion to reconsider (Doc. 20), the Amended

Pretrial Services Report (Doc. 22), the Clerk’s minutes of the hearing on the motion to
Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 2 of 6

reconsider (Doc. 23), and the Order denying Defendant’s motion to reconsider the Order of
Detention (Doc. 24). No testimony or exhibits were offered.

Having considered the filings, the arguments of counsel in the briefs and in open court, as
well as the applicable law, and for the following reasons, the Court denies the motion and orders
Defendant to remain in pretrial custody.

I. Standard of Review and Applicable Law

“The standard of review for the district court’s review of a magistrate judge’s detention
or release order under [18 U.S.C.] § 3145(a) is de novo.” United States v. Cisneros, 328 F.3d
610, 616 n.1 (10th Cir. 2003). “A defendant may be detained pending trial if a judicial officer
finds that no condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of any other person and the community.” United States v.
Mobley, 720 Fed. Appx. 441, 444 (10th Cir. 2017) (citing 18 U.S.C. § 3142(e)(1)). “The
government bears the burden of proving risk of flight by a preponderance of the evidence and
dangerousness to any other person or the community by clear and convincing evidence.” Id.
(citing Cisneros, 328 F.3d at 615).

In deciding whether to release or detain a defendant pending trial when a crime of
violence is not charged,' Section 3142(g) provides various factors for the court to consider:

(1) the nature and circumstances of the offense charged, including whether the
offense is a crime of violence, a violation of section 1591, a Federal crime of terrorism,
or involves a minor victim or a controlled substance, firearm, explosive, or destructive
device;

(2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including--

 

! When a crime of violence is charged, “a rebuttable presumption arises that no condition or
combination of conditions will reasonably assure the safety of any other person and the
community....” 18 U.S.C. § 3142(e)(2). This presumption does not apply here and the United
States concedes Defendant is not a danger. (Doc. 20).
Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 3 of 6

(A) the person's character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community,
community ties, past conduct, history relating to drug or alcohol abuse,
criminal history, and record concerning appearance at court proceedings;
and
(B) whether, at the time of the current offense or arrest, the person was on
probation, on parole, or on other release pending trial, sentencing, appeal,
or completion of sentence for an offense under Federal, State, or local law;
and
(4) the nature and seriousness of the danger to any person or the community that
would be posed by the person's release.
II. Findings
A. Nature and Circumstances of the Offense Charged
Defendant is charged with reentry after a deportation based on a conviction for the
commission of an aggravated felony. See 8 U.S.C. § 1326(a)(1) and (b)(2). Specifically, on
June 18, 2010, Defendant was convicted in California of robbery and sentenced to 365 days of
imprisonment and three years of probation. (Doc. 22) at 5. Following that conviction,
Defendant was removed from the United States to Mexico on September 1, 2010. Jd.
On May 26, 2021, a United States Border Patrol Agent encountered Defendant in Dona
Ana County, New Mexico. (Doc. 1) at 1. When asked about his citizenship by the United States
Border Patrol Agent, Defendant responded “that he was a citizen of Mexico and national of
Mexico, present in the United States without Immigration Documents that would allow him to be
or remain in the United States legally.” Jd “There is no evidence that the Defendant received
permission from the Appropriate Authority to reapply for admission into the United States.” Jd.
The nature and circumstances of the offense charged, reentry, by its nature involves the
willful failure to comply with the authority of the United States and with court orders. This

factor, therefore, favors detention.

B. Weight of the Evidence Against Defendant
Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 4 of 6

On September 1, 2010, Defendant was removed from the United States to Mexico
following a felony conviction for robbery, an aggravated felony. Defendant later reentered the
United States without “evidence that [he] received permission from the Appropriate Authority to
reapply for admission into the United States.” Jd. On May 26, 2021, a United States Border
Patrol Agent encountered Defendant in Dona Ana County. Upon questioning by the United
States Border Patrol Agent about his citizenship, Defendant admitted that he is a Mexican citizen
and national “present in the United States without Immigration Documents that would allow him
to be or remain in the United States legally.” Jd These facts weigh heavily against Defendant.

C. History and Characteristics of Defendant

Defendant, age 30, was born in Mexico. (Doc. 22-1) at 2. His family relocated to Los
Angeles, California when he was five years old. Jd. Defendant states that since he was five
years old he has resided at the same address in Los Angeles with his mother, stepfather, and two
siblings, who are United States citizens. Jd. Defendant has never met his biological father. Jd.

Defendant has been married to Bridgette Amores-Corroltopn for ten years. Jd. They
have four children who range in age from one to eight years old. Jd. When asked, Defendant
declined to disclose where his wife and children reside, or the citizenship status of the children.
Id. Despite Defendant’s assertion that he has only resided in Los Angeles since he was five
years old, Defendant’s mother states that Defendant has lived in Mexico for 10 years. Jd.

Defendant’s family and community ties to the United States are a neutral factor at best.
Considering that Defendant has apparently been living in Mexico for 10 years, it is not
sufficiently clear whether Defendant’s family ties in the United States are sufficiently strong to
mitigate any risk of flight. On the other hand, the Court infers from Defendant’s reluctance to

disclose the whereabouts of wife and young children that they reside in Mexico. The presence of
Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 5 of 6

Defendant’s wife and young children in Mexico significantly increases the risk that Defendant
will flee to join them.

The Court further notes that, at age 18, Defendant was arrested on two occasions. Jd. at
5. On October 22, 2009, Defendant was charged with possessing a drill and vandalism for which
he was sentenced to three days in jail and 24 months of probation. Jd. On December 1, 2009,
Defendant was arrested for robbery, but the prosecution declined to pursue that case due to “lack
of sufficient evidence.” Jd. Then, Defendant, age 19, was arrested on April 3, 2010, for robbery.
Id. Defendant was convicted of that charge on June 18, 2010, and sentenced to 365 days of
imprisonment and three years of probation. Jd. Shortly, thereafter, on September 1, 2010,
Defendant was removed from the United States to Mexico. Jd. Finally, Defendant was arrested
for the instant reentry offense on May 26, 2021.

While Defendant’s prior arrests and convictions are approximately 10 years old, the two
convictions show a propensity to engage in progressively more serious crimes with little regard
for the victims or the law. The current reentry offense also shows that Defendant continues to
disregard the law, including court orders and the authority of the United States. Notably,
Defendant recently misled court authorities by indicating he has resided in Los Angeles since he
was five years old when his mother stated that Defendant resided in Mexico for 10 years. In
other words, Defendant remains undeterred from disregarding the authority of the court and the
United States. Moreover, the Court is not persuaded that any condition or combination of
conditions in this case, such as a bond, a third-party custodian, would mitigate the risk of non-

appearance.
Case 2:21-mj-00722-CG Document 32 Filed 08/23/21 Page 6 of 6

Having considered the foregoing Section 3142(g) factors, the Court concludes by a
preponderance of evidence that Defendant is a risk of flight and that no condition or combination
of conditions will assure his appearance as required. The inquiry ends there.

To the extent Defendant relies on United States v. Ailon-Ailon, 875, F.3d 1334 (10" Cir.
2017), to support his contention he should be released, the Court is not persuaded as that opinion
is inapposite. It remains plain from Section 3142(g), immigration status and likelihood of
removal or deportation are not listed as a factors to be considered, and no categorical
presumption of detention can be based solely on immigration status. The Court does not agree,
however, that immigration status cannot be relevant in a case such as Defendants, i.e., violation
of Section 1326(a)(1) and (2), to the analysis under Section 3142(g).

II. Conclusion

Weighing the Section 3142(g) factors, in particular the weight of the evidence, ties to
Mexico, Defendant’s history of willfully violating the law and misleading court authorities, the
Court concludes that a preponderance of the evidence shows that Defendant is a flight risk and
no condition or combination of conditions will reasonably assure his appearance as required.

IT ORDERED that

1. Defendant’s Motion to Request Pretrial Release (Doc. 28) is denied; and

2. Defendant will remain in pretrial detention.

  
